DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.	Acknowledgment is made of the timely response to the 6-10-2022 non-final rejection filed 6-10-2022.

Response to Amendment

4.	Acknowledgment is made of the of the new title “OBJECT DETECTION TO ACTIVIATE PRESSURE SENSORS”.

Allowable Subject Matter

5.	Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Turning to the 12-03-2020 written opinion Rosenburg et al (US 2015/0091859) teaches a capacitive sensing arrangement that includes a sensor array and further utilizes the functionality of a scanning device. The claimed invention teaches away from utilizing scanning feature(s), moreover, the microcontroller as taught by Rosenburg et al however does not anticipate nor render obvious the combination of a pressure sensor array and proximity sensor having a controller that receives from the proximity sensor a sensed change in resonance frequency; and designate a pressure sensor array as active responsive to the sensed resonance frequency being below a threshold or inactive responsive to the sensed resonance frequency being above the threshold, wherein, if the pressure sensor array is designated as active, a data transmission rate of the pressure sensor array is greater than the data transmission rate of the pressure sensor array if the pressure sensor array is designated as inactive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRE J ALLEN/Primary Examiner, Art Unit 2856